Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amborski et al. (6,321,152).  Amborski et al. discloses (claim 17) a non-transitory computer-readable medium storing a set of instructions (laptop, col. 7, lines 5-24), the set of instructions with one or more instructions that, when executed by one or more processors (ECM 26), cause the one or more processors to determine that a hydraulic flow command, for a hydraulic circuit of a hydraulic system, is not associated with a prioritized hydraulic circuit (step 48), and control (step 50), after determining that the hydraulic flow command is not associated with a prioritized hydraulic circuit, the hydraulic system based on one or more of a pressure associated with the hydraulic circuit or a desired pressure that is based on the hydraulic flow command, wherein (claim 18) the one or more instructions further cause the one or more processors to determine an operating condition associated with the hydraulic circuit (step 46), and determine, based on the operating condition, a flow rate limit associated with the hydraulic circuit, wherein the hydraulic .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 4, 4, 1, 1, and 1 of U.S. Patent No. 11,001,989 in view of Amborski et al.  Patent claims 1, 1, 4, 4, 1, 1, and 1 disclose all of the claimed subject matter of application claims 1, 2, 3, 4, 5, 6, and 8 including determining a desired circuit delta-pressure for the hydraulic circuit based on the hydraulic flow command and controlling the hydraulic system based on the desired circuit delta-pressure (patent claim 1).  Patent claims 1, 1, 4, 4, 1, 1, and 1 do not disclose determining that a hydraulic flow command, for a hydraulic circuit of the hydraulic system, is not associated with a prioritized hydraulic circuit and determining, after determining that the hydraulic flow command is not associated with a prioritized hydraulic circuit, the desired circuit delta-pressure for the hydraulic circuit based on the hydraulic flow command.
Amborski et al. teaches for a method for controlling a hydraulic system by controlling a hydraulic system based on a scaled proportionality command and that there is the step of determining that a hydraulic flow command, for a hydraulic circuit of the hydraulic system, is 
Since patent claims 1, 1, 4, 4, 1, 1, and 1 and Amborski et al. are both in the same field of endeavor the purpose disclosed by Amborski et al. would have been recognized in the pertinent art of patent claims 1, 1, 4, 4, 1, 1, and 1.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method of patent claims 1, 1, 4, 4, 1, 1, and 1 to include determining that a hydraulic flow command, for a hydraulic circuit of the hydraulic system, is not associated with a prioritized hydraulic circuit and determining, after determining that the hydraulic flow command is not associated with a prioritized hydraulic circuit, the desired circuit delta-pressure for the hydraulic circuit based on the hydraulic flow command for the purposes of inhibiting impending full saturation conditions in the hydraulic system.
Claims 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12, 9, and 9 of U.S. Patent No. 11,001,989 in view of Amborski et al.  Patent claims 8, 12, 9, and 9 disclose substantially all of the claimed subject matter of application claims 17, 18, 19, and 20 including one or more instructions that, when executed by one or more processors, cause the one or more processors to determining a desired circuit delta-pressure for the hydraulic circuit based on the hydraulic flow command and controlling the hydraulic system based on the desired circuit delta-pressure (patent claim 8).  Patent claims 8, 12, 9, and 9 do not disclose a non-transitory computer-readable medium storing .
Amborski et al. teaches for a non-transitory computer-readable medium storing a set of instructions as stated above for the purposes of inhibiting impending full saturation conditions in the hydraulic system.  See Amborski et al. Abstract, Fig. 2, and col. 4, line 12 – col. 6, line 6.
Since patent claims 8, 12, 9, and 9 and Amborski et al. are both in the same field of endeavor the purpose disclosed by Amborski et al. would have been recognized in the pertinent art of patent claims 8, 12, 9, and 9.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method of patent claims 8, 12, 9, and 9 to include a non-transitory computer-readable medium storing a set of instructions, the set of instructions with one or more instructions that are executed by one or more processors and determining that a hydraulic flow command, for a hydraulic circuit of the hydraulic system, is not associated with a prioritized hydraulic circuit and determining, after determining that the hydraulic flow command is not associated with a prioritized hydraulic circuit, the desired circuit delta-pressure for the hydraulic circuit based on the hydraulic flow command for the purposes of inhibiting impending full saturation conditions in the hydraulic system.

Claims 9, 10, 11, 12, 13, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 8, 12, 12, 9, 9, 9, and 8 of U.S. Patent No. .  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 8, 12, 12, 9, 9, 9, and 8 of the patent "anticipate" application claims 9, 10, 11, 12, 13, 14, 15, and 16.  Accordingly, application claims 9, 10, 11, 12, 13, 14, 15, and 16 are not patentably distinct from patent claims 8, 8, 12, 12, 9, 9, 9, and 8.  The table below shows the correlation of application claim limitations covered by the patent claim limitations.
Application Claims
Patent Claims
9 - a hydraulic system controller comprising one or more memories, and one or more processors, coupled to the one or more memories
-configured to determine a desired circuit delta-pressure for a hydraulic circuit, of a hydraulic system, based on a hydraulic flow command
-control, based on the desired circuit delta-pressure, a control device to set a position of a circuit valve of the hydraulic circuit

8 - A hydraulic system controller, comprising: a memory; and a processor communicatively coupled to the memory

-determine, based on a hydraulic flow command for the hydraulic circuit and the circuit pressure, a desired circuit delta-pressure for the hydraulic circuit

-determine, based on the desired circuit delta-pressure and a pressure difference between the maximum active circuit pressure and the circuit pressure, a circuit valve setting for a circuit valve of the hydraulic circuit; and instruct, based on the circuit valve setting, a control device to set a position of the circuit 

8 - determine, based on the desired circuit delta-pressure and a pressure difference between the maximum active circuit pressure and the circuit pressure, a circuit valve setting for a circuit valve of the hydraulic circuit; and instruct, based on the circuit valve setting, a control device to set a position of the circuit valve to reduce an opening through the circuit valve and reduce the pressure difference.
11 - the one or more processors are further configured to: determine, based on the desired circuit delta-pressure and based on a flow rate limit associated with the hydraulic circuit, a circuit valve setting for the circuit valve, wherein the one or more processors, to control the hydraulic system, are configured to: control the control device to set the position of the circuit valve according to the circuit valve setting.
12 - the processor, when determining the circuit valve setting, is configured to: determine an operating condition associated with one of the set of active hydraulic circuits; determine, based on the operating condition, a flow rate limit associated with the hydraulic circuit; and determine the circuit valve setting based on the flow rate limit.
12- the one or more processors are further configured to: determine an operating 


9 - the circuit pressure corresponds to an operating pressure received from a pressure sensor of the hydraulic circuit, and wherein the desired circuit delta-pressure comprises a difference between the operating pressure and a desired pressure that is based on the hydraulic flow command.
14 - the circuit pressure corresponds to an operating pressure received from a pressure sensor of the hydraulic circuit.
9 - the circuit pressure corresponds to an operating pressure received from a pressure sensor of the hydraulic circuit, and wherein the desired circuit delta-pressure comprises a difference between the operating pressure and a desired pressure that is based on the hydraulic flow command.
15 - the desired circuit delta- pressure is based on a difference between an operating pressure, received from a pressure sensor of 


8 - obtain a circuit pressure of a hydraulic circuit of a hydraulic system, wherein the hydraulic system includes a hydraulic pump to cause fluid to flow throughout a set of active hydraulic circuits


Thus it is apparent that the more specific patent claims 8, 8, 12, 12, 9, 9, 9, and 8 encompass application claims 9, 10, 11, 12, 13, 14, 15, and 16.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other multiple hydraulic circuit systems with pressure sensor based controls.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises the method wherein (claim 7) the desired circuit delta-pressure is based on a difference between an operating pressure, received from a pressure sensor of the hydraulic circuit, and a desired pressure that is based on the hydraulic flow command.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
March 10, 2022